Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on August 29, 2022.

2. Claims 1-24 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
4. In view of FIG.4, blocks 412-416, claims are considered to read:

. . .when subsequently loading the compatible version of the runtime component for execution, locate the compatible version of the runtime component in the selected directory.

Please correct all locations in independent and dependent claims.


Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 2 and 14 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The electronic device of claim 1, wherein, when identifying the selected directory, the processor is configured to: determine a path of the shared library in the file system from the application context of the application; identify candidate directories in the file system where a compatible version of the runtime component may be located based at least in part on the path; find, using the candidate directories, the selected directory where the compatible version of the runtime component is located,” which are not found in the prior art of record.
Incorporating claims 2 and 14 into claims 1 and 13, respectively, would put the case in condition for allowance.
Claims 4-11 depend on claim 2 and claims 16-23 depend on claim 14 are also allowable.


Claim Rejections – 35 USC §103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1, 3, 12, 13, 15, and 24 are rejected under 35 U.S.C. 103 being unpatentable over US 2005/0166196 to Grier et al. (hereafter “Grier”) in view of US 2003/0159135 to Hiller et al. (hereafter “Hiller”).

Claim 1. 
Grier discloses an electronic device that executes an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0022, 0084, 0085, in a dependency graph, a parent shared library having a dependency on a child shared libray/runtime component), 
the electronic device comprising: a storage device with a file system that includes a plurality of directories (0013, 0058, 0059, 0082); 
a processor configured to execute the application, the executing including: loading the shared library, the loading including: executing a constructor for the shared library, the constructor causing the processor to identify, based at least in part on an application context (FIG.6, based on Application Manifest), 
a selected directory where a compatible version of the runtime component is to be found, the when subsequently loading the compatible version of the runtime component for execution, locate the compatible version of the runtime component in the selected directory (FIG.8 and related text).

Grier does not disclose identifying including configuring a record in an internal state of the shared library to identify the selected directory as being where the compatible version of the runtime component is located.
However, Hiller further discloses configuring a record in an internal state of the shared library to identify the selected directory as being where the compatible version of the runtime component is located (0005, 0037, 0073; FIG.2A, compatibility vector 206, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hiller’s teaching into Grier‘s teaching.  One would have been motivated to do so to load compatible versions as suggested by Hiller (0043).

Claim 3. 
Grier does not disclose the electronic device of claim 1, wherein, when locating the runtime component in the selected directory, the processor is configured to: use the record in the internal state of the shared library to locate the runtime component.
However, Hiller further discloses when locating the runtime component in the selected directory, the processor is configured to: use the record in the internal state of the shared library to locate the runtime component (0005, 0037, 0073; FIG.2A, compatibility vector 206, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hiller’s teaching into Grier‘s teaching.  One would have been motivated to do so to load compatible versions as suggested by Hiller (0043).

Claim 12. 
Grier discloses the electronic device of claim 1, wherein the processor is further configured to: acquire program code of the constructor or a reference thereto from program code for the shared library; and execute the constructor using the program code of the constructor or the reference thereto (0014, 0022, 0035, 0046, 0080, 0091).

Claims 13, 15, and 24.
Claims 13, 15, and 24, which recite(s) the same limitations as those of claims 1, 3, and 12, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 13, 15, and 24.


Conclusion
8. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192